 1

 2

 3

 4

 5

 6
                                 UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 7
                                          AT SEATTLE
 8
                                                              Case No 2:19-rd-00002
 9            In the Matter of Marcia Marie Meade
              WSBA No. 11122                                  ORDER OF RECIPROCAL
10                                                            DISCIPLINE

11
              The matter comes before the Court under General Rule 2(f) of the Local Rules of the
12
     United States District Court for the Western District of Washington. Thirty days has elapsed
13
     since the Court was informed that Marcia Marie Meade was suspended by the Washington State
14
     Supreme Court; and Marcia Marie Meade was afforded the opportunity to show good cause
15
     within thirty days why Marcia Marie Meade should not be suspended; no good cause having
16
     been shown;
17
              It is ORDERED THAT Marcia Marie Meade is suspended from practice before this
18
     Court.
19
              Dated March 4, 2019.
20

21


                                                    a
22

23                                                  WALTER T. MCGOVERN
                                                    United States District Judge
24


     ORDER OF RECIPROCAL DISCIPLINE
